Rao, Chief Judge:
It appearing at the call of this case for trial on January 9, 1967, that the matter had previously come on to be heard on numerous occasions, and continued at the request of counsel for the plaintiff, or suspended pending the outcome of the trial of protest 272102-K and/or protest 61/2223, and there being no evidence that counsel intended in good faith to proceed with the trial, the court, sua sponte, ordered its dismissal. The case is therefore dismissed.
Judgment will be entered accordingly.